Citation Nr: 0303176	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  98-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to in-service smoking.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Kermit J. Zerr, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945, and from May 1948 to April 1966.  He died in 
February 1997; the appellant is the veteran's surviving 
spouse.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1997 rating decision 
issued by the Winston-Salem, North Carolina, Regional Office 
(RO) of the Department of Veteran Affairs (VA) in which the 
RO denied service connection for the cause of the veteran's 
death, and also denied eligibility for Dependents' 
Educational Assistance (DEA) benefits.  In a decision dated 
October 15, 1999, the Board denied the appellant's cause of 
death claim and the DEA claim, upholding the RO.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).

In November 2000, counsel for the parties filed a Joint 
Motion for Remand and requested a stay of proceedings pending 
a ruling on the Joint Motion.  The basis for the Motion was 
that the statutory duty to assist was not met.  An Order of 
the Court, dated in December 2000, granted the Joint Motion 
and vacated the Board's decision.  The issues on appeal were 
remanded pursuant to the provisions of 38 U.S.C.A. § 7252(a).  
In August 2001, the Board remanded the case to the RO for 
further development.  The RO has now returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
VA.

2.  The veteran died in February 1997, at the age of 72, from 
chronic obstructive lung disease.

3.  At the time of his death, the veteran was service 
connected for the residuals of a gunshot wound of the right 
lower leg, rated 20 percent disabling; a draining wound of 
the right lower extremity, rated 20 percent disabling; 
residuals of a fracture of the left thumb, rated zero percent 
disabling; and otitis externa, rated zero percent disabling.  

4.  Service medical records indicate that the veteran did 
smoke on active duty.  

5.  A causal connection between the veteran's fatal chronic 
obstructive lung disease and his in-service smoking has not 
been demonstrated.

6.  The veteran's service-connected disabilities did not 
cause, or contribute to, or hasten, his death.


CONCLUSIONS OF LAW

1.  The veteran's fatal chronic obstructive lung disease was 
not incurred as a result of his in-service smoking or any 
other incident of service.  38 U.S.C.A. §§  1310, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.102, 3.312 (2002).


2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death and the fatal 
disease process was not proximately due to or the result of a 
service-connected disability; nor did a service-connected 
disability contribute substantially or materially to the 
cause of death.  38 U.S.C.A. §§  1310, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a) (2002)); 38 C.F.R. §§ 3.102, 3.312 (2002).

3.  Legal entitlement to Dependents' Educational Assistance 
(DEA) under 38 U.S.C. chapter 35 has not been established.  
38 U.S.C.A. §§ 3500, 3501, 3510, 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) 
(2002)); 38 C.F.R. §§ 3.807, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is entitlement to service 
connection for the cause of the veteran's death based on in-
service smoking.  This veteran served for over twenty years 
in the Army, ending in 1966, and died in 1997, at the age of 
73, from chronic obstructive lung disease.  The appellant 
contends that the etiology of the chronic obstructive lung 
disease is related to the veteran's in-service smoking.  
After a thorough review of the evidence of record, the Board 
finds that the criteria for service connection for the cause 
of the veteran's death have not been met.  The Board also 
finds that the criteria for an award of benefits under 38 
U.S.C. chapter 35 have not been met.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Cause of death claim.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant claims that the veteran died of disability 
incurred due to his in-service tobacco use/smoking.  For 
claims filed prior to June 9, 1998, service connection may be 
granted for a disease that results from tobacco use in the 
line of duty during active military service.  See VAOPGCPREC 
2-97 (O.G.C. Prec. 2-97).  In this case, the appellant's 
claim for service connection for the cause of the veteran's 
death, based on his tobacco use during his military service, 
falls under that opinion as the claim was filed in April 
1997.

VAOPGCPREC 19-97 (O.G.C. Prec. 19-97) provides that, if a 
claimant can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established without reference to 38 C.F.R. § 3.310(a) which 
provides for "secondary service connection."  However, where 
the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  VAOPGCPREC 19-97 
further notes that secondary service connection could occur 
only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.

According to the death certificate, the veteran died in 
February 1997 as a direct consequence of chronic obstructive 
lung disease; the interval between the onset of the chronic 
obstructive lung disease and the veteran's death was not 
listed, nor were any underlying or contributing causes.  The 
terminal hospitalization report listed the final diagnoses as 
cardiopulmonary arrest, respiratory arrest and chronic 
obstructive pulmonary disease.  The terminal hospitalization 
report also noted a past medical history of bronchitis, 
cardiac dysrhythmia and coronary artery disease.

Review of the veteran's service medical records reveals that, 
in January 1945, the veteran was noted to smoke one package 
of tobacco.  The veteran underwent chest x-ray examination in 
April 1957, August 1960, February 1963, December 1963, 
February 1964, March 1965, November 1965, and January 1966; 
each radiograph was negative.  The appellant underwent 
physical examination in April 1957, August 1960, February 
1963, February 1964, March 1965, and January 1966; each time 
his lungs and chest were found to be normal.  The veteran was 
seen five different times for medical treatment between the 
end of December 1963 and the end of January 1964.  He never 
complained of any cough, shortness of breath or other 
pulmonary problem.  In September 1964, the veteran was 
treated for a head cold.  In March 1965, he was treated on 
three occasions for neck pain; he made no mention of any 
cough or shortness of breath.  In November 1965, he sought 
treatment for abdominal pain; the doctor noted that the 
veteran had "cigarette cough" (quotation marks in the 
original) that had possibly been a little worse recently 
without sputum.  After no clinical findings were made as to 
the abdominal pain, the veteran was given cough syrup for his 
cough.  Approximately a month later, the veteran sought 
treatment for fever and chills associated with his right leg 
wound.  During his January 1966 retirement medical 
examination, the veteran reported various medical problems 
but he did not mention any cough, shortness of breath or any 
other pulmonary or respiratory condition or complaint.

Post-service, the veteran submitted a VA Form 21-526 in June 
1966; he reported a right leg condition and a cough that he 
said occurred during the early mornings and at times during 
the night.  He stated that he had never been treated for the 
cough and that the cough became noticeable in 1964.  

The medical evidence of record reveals that the veteran 
underwent a VA medical examination in September 1966.  The 
veteran stated that he had had a slight chronic dry cough for 
the previous several years, but was without complaint on the 
day of the examination.  On physical examination, there was 
normal chest expansion.  Both lungs were resonant and the 
breath sounds were normal throughout both lungs.  The chest 
x-ray was negative and the examiner stated that no evidence 
of pulmonary disease was detected.  

Medical records dated in May 1990 indicate that the veteran 
had been hospitalized in that month for treatment of COPD 
with a history of dyspnea on exertion.  It was indicated that 
the veteran was to follow up with a 'Dr. Wilson' by calling 
him and making an appointment.  Other medical clinic notes 
from Womack Army Hospital dated between February 1990 and 
June 1990 show treatment by a captain in the Medical Corps, 
Internal Medicine, named Dennis N. Wilson.  That doctor was 
also the attending physician for the veteran's subsequent May 
1992 hospitalization at Womack Army Hospital when he was 
treated for pneumonia.

A consultation sheet dated November 26, 1990 indicates that 
the 66-year-old veteran reported that he had first 
experienced trouble with his breathing in 1978; this was due 
to his lung disease emphysema.  The veteran also gave a 
history of smoking of about 50 years.  He said that he not 
smoked for the previous five months.  He said that at his 
peak he would smoke more than two packs per day.

The veteran was again hospitalized at the Womack Army 
Hospital from November 29th the December 7, 1990.  The 
narrative summary from that hospitalization indicates that 
the veteran reported a 100-pack year history of tobacco use.  
He said that he had quit smoking five months previous.

The appellant testified at her February 1999 Travel Board 
hearing that she had been a practicing nurse in her younger 
days and that she felt that the veteran's death was primarily 
due to chronic obstructive pulmonary disease that started as 
a result of the veteran's in-service smoking.  She also 
testified that she thought the veteran stopped smoking around 
1993.  The appellant testified that a 'Dr. Wilson' treated 
the veteran before 1966, and that this doctor tried to get 
the veteran to stop smoking.  See Travel Board Hearing 
Transcript pp. 6-7.

In a January 1999 written statement, the appellant stated 
that the veteran stopped smoking at least five years before 
his death.  She also said that he stopped smoking around 
1992, that he kept on smoking until 1992, when he had 
pneumonia and the doctor told him he had to stop smoking.  
The appellant further stated that the veteran had tried to 
stop smoking in 1962 or 1963, but was unable to stop.

Based on the evidence of record, including the appellant's 
testimony, the Board requested a VHA medical expert opinion.  
This opinion was rendered in May 1999.  (In June 1999, the 
appellant and her representative were provided a copy of this 
opinion and they were given 60 days in which to respond to 
the opinion.)  After reviewing the claims file, the chief of 
the substance abuse treatment section of the psychiatry 
section at the VAMC in Indianapolis stated that it was clear 
from the record that the veteran smoked throughout his 20 
years of service and that he died of complications of COPD 
that was probably caused, and almost certainly compounded, by 
his excessive smoking.  The psychiatrist stated that the 
veteran did have a maladaptive pattern of cigarette use that 
led to clinically significant impairment.  The psychiatrist 
further stated that he searched the medical record to 
ascertain whether or not there was evidence that three or 
more of the criteria necessary to diagnose nicotine addiction 
were met during any 12-month period before 1966.  The only 
evidence the psychiatrist found was the veteran's statement 
in 1966 that he had suffered from a slight dry cough for 
several years.  However, the reviewer noted that the 
September 1966 VA examination had revealed no evidence of a 
cough or any pulmonary disease.  

The reviewing doctor noted the appellant's testimony and 
stated that it reflected her persistent desire for the 
veteran to stop smoking and that it could also be interpreted 
to provide evidence that the veteran had tried to stop 
smoking, that he continued to use despite knowledge of actual 
harm to him, and that important activities were given up in 
order to obtain cigarettes.  However, the doctor stated that 
the appellant's testimony did not provide credible evidence 
that these three criteria were met during the veteran's 
active service, but that they were more likely to have 
occurred after he retired from service.  The doctor further 
stated that distinction between use, abuse and dependence is 
crucial and that, while he had no doubt that the veteran 
became DSM-IV addicted to cigarette smoking sometime in the 
1980s, he could find no evidence that the veteran was 
addicted during his active service.  

The reviewing psychiatrist also noted that the appellant's 
testimony mentioned treatment by a 'Dr. Wilson' before 1966 
who tried to get the veteran to stop smoking, but concluded 
that the medical evidence of record indicated that the 
appellant was mistaken about the timing of that treatment.

The Board and the RO attempted to identify when and where Dr. 
Wilson provided treatment.  Careful review of the veteran's 
service medical records does not reveal any signature or 
mention of a treating physician named 'Wilson'.  The August 
2001 Board remand specifically discussed getting information 
from the appellant concerning this doctor so that records 
and/or a statement could be obtained from him.  A January 
2002 RO letter asked the appellant to either provide 
treatment records from Dr. Wilson or to complete a VA Form 
21-4142 so that the RO could get the records from Dr. Wilson.  
After getting no response from the appellant or her 
representative, the RO sent another letter in April 2002 
again asking for information about Dr. Wilson.  In June 2002, 
the appellant's representative sent a letter to the RO in 
which he stated that he was attempting to locate the records 
from Dr. Wilson.  However, no such records were ever 
submitted to either the RO or the Board.  Nor has information 
and authorization been provided to allow VA to attempt to 
obtain information from a Dr. Wilson.

In June 2002, the RO obtained another VA medical opinion.  
After reviewing the claims file, the doctor noted that while 
the veteran had a lifelong history of smoking cigarettes, 
there was nothing in the claims file to indicate that the 
veteran had developed tolerance to nicotine or withdrawal 
symptoms from nicotine, smoking in larger amounts or longer 
intervals than intended, persistent efforts to cut down or 
unsuccessful efforts to control the use, a great deal of time 
spent obtaining nicotine, important activities given up or 
reduced because of cigarette use, or continued smoking 
despite knowledge of having a persistent physical problem 
exacerbated by cigarettes.  The reviewer noted that the 
evidence of record indicated that the veteran had stopped 
smoking sometime between 1988 and 1990, and that he had a 
history consistent with an 80 to 100 pack years of smoking.  
He also noted that the veteran had multiple hospitalizations 
between 1982 and 1990 for problems related to his COPD.  The 
reviewer concluded that, in light of the negative information 
concerning signs of nicotine tolerance or addiction, it was 
not possible to say that the veteran's death resulted from 
his in-service smoking or that he had acquired addiction to 
nicotine and that to make such statements would require 
reliance on pure speculation.

The appellant has not submitted any medical opinion in 
support of her theory that the veteran's chronic obstructive 
lung disease was etiologically related to his in-service 
cigarette smoking.  The service medical records contained no 
medical evidence that the veteran suffered from any chronic 
respiratory or pulmonary condition, including COPD, during 
his service.  The Board notes that the written statements of 
the appellant and her representative that the veteran's 
chronic obstructive lung disease was causally connected to 
in-service smoking by the veteran are not probative.  The 
appellant was apparently some sort of nurse at one time. This 
medical background, however, does not demonstrate that she 
has the medical expertise that would render competent her 
statements as to the relationship between the veteran's in-
service smoking, alone, and his fatal disability.  The record 
does not establish that the appellant or her representative 
has the medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. 
App. 211, 214 (1993).

The Board finds in this case that the two VA opinions finding 
that the veteran did not suffer from an addiction to nicotine 
in-service to be more probative than the appellant's 
assertion that he was.  In addition, statements made by the 
veteran himself years before his death indicate that he began 
smoking before he entered active military service at the age 
of nineteen.  Thus, the expert medical evidence of record, 
based on careful review of the claims file, supports the 
conclusion that the veteran's fatal chronic obstructive lung 
disease was not related to an in-service nicotine addiction.  

As previously noted, the veteran died in February 1997 as a 
direct consequence of chronic obstructive lung disease.  At 
the time of his death, the veteran was service connected for 
the residuals of a gunshot wound of the right lower leg, 
rated 20 percent disabling; a draining wound of the right 
lower extremity, rated 20 percent disabling; residuals of a 
fracture of the left thumb, rated zero percent disabling; and 
otitis externa, rated zero percent disabling.  The Board has 
also considered whether any of these disabilities played any 
role in the veteran's death.

Even though the condition listed on the veteran's death 
certificate is determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to the death; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  See 
Harvey v. Brown, 6 Vet. App. 390 (1994).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, for the 
viewpoint of whether there were resulting debilitating 
effects and impairment of health to the extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  


In reviewing the record, the Board does not find any medical 
evidence that any of the veteran's service connected 
disabilities caused or contributed to the cause of his death.  
As these disabilities affected his extremities and his ears, 
they clearly were not the principal cause of death.  
Furthermore, there is no evidence that these disabilities 
affected a vital organ or vital bodily function, namely the 
lungs.  The evidence shows that the veteran did not have a 
pulmonary problem at the time of his September 1966 VA 
examination.  The fact that the veteran's compensable 
disabilities relate to musculoskeletal conditions and not an 
internal medical condition weighs heavily in the Board's 
decision.  There is simply no evidence of any correlation 
between these disabilities and the veteran's fatal lung 
disease.  The Board notes that the appellant has not 
contended that any of the four service-connected disabilities 
was a significant condition that contributed to the veteran's 
death.  Nor has her representative presented any such 
argument.  Thus, the Board finds that these disabilities did 
not contribute to the veteran's death due to chronic 
obstructive lung disease.  See 38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal chronic obstructive lung disease was 
incurred as a result of his in-service smoking.  The 
preponderance of competent and probative evidence of record 
shows that the veteran's fatal chronic obstructive lung 
disease was not as likely as not to have been caused by in-
service cigarette smoking.  The preponderance of the 
competent medical evidence of record indicates that the 
veteran's chronic obstructive lung disease was not related to 
his active service.  Further, the record does not indicate 
that any of the veteran's service-connected disabilities 
contributed, either principally or substantially, to his 
death from chronic obstructive lung disease.  Thus, the Board 
concludes that the appellant's claim for service connection 
for the cause of the veteran's death must be denied.  
38 C.F.R. § 3.312.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim under 38 U.S.C.A. § 1310.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

II.  DEA benefits claim.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  

As noted above, the veteran died many years after service of 
a non-service-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, service connection was in effect 
for the residuals of a gunshot wound of the right lower leg, 
rated 20 percent disabling; a draining wound of the right 
lower extremity, rated 20 percent disabling; residuals of a 
fracture of the left thumb, rated zero percent disabling; and 
otitis externa, rated zero percent disabling.  The combined 
rating for the veteran's service-connected disabilities was 
40 percent.  Therefore, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death.


Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

III.  Veterans Claims Assistance Act of 2000 (VCAA).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, after the appellant submitted her application 
for benefits, the RO did inform her that she would need to 
provide medical evidence to support her claim of a 
relationship between the in-service use of tobacco products 
and the veteran's death.  The appellant was notified of the 
information necessary to substantiate her claims by means of 
the discussions in the January 2002 RO VCAA notification 
letter; the February 1998 Statement of the Case (SOC); the 
Supplemental Statement of the Case (SSOC) issued in October 
2002; and the August 2001 Board remand.  She was informed by 
the October 2002 SSOC that the VA medical opinions and the 
medical records in evidence did not show that the veteran's 
death was related to a chronic disability incurred or 
aggravated by service or that the veteran was addicted to 
nicotine in-service.  Furthermore, in its letters of January 
2002 and April 2002, the RO did indicate that the RO would 
obtain medical evidence identified by the appellant on the 
enclosed VA Forms 21-4142.  The appellant never provided 
information concerning the dates and places of the treatment 
rendered by Dr. Wilson, nor did she provide information 
concerning the doctor's full name or his current whereabouts.  
Neither the appellant nor her representative ever submitted a 
completed VA Form 21-4142 in response to the RO letters.  Nor 
did the appellant or her representative submit any additional 
medical evidence of any kind.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the Board obtained a VHA 
medical opinion on the issues raised by this case and the RO 
also obtained a VA medical opinion.  In addition, the 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in January 2002.  In letters sent in 
January 2002 and April 2002, the RO asked the appellant to 
identify all relevant records.  The appellant never 
responded.  Therefore, there is no indication that additional 
relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of her right to 
submit evidence.  It would not breach her rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death, chronic obstructive pulmonary disease, 
claimed as secondary to in-service smoking is denied.  Basic 
eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35 is not established; the 
appellant's claim for these benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

